MILLER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-341-CR







PHILIP EARL MILLER, II	APPELLANT





V.



THE STATE OF TEXAS	STATE





------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Philip Earl Miller has appealed from his conviction for aggravated sexual assault of a child.  After appellant filed his notice of appeal, the trial court granted him a new trial.  The granting of a new trial restores the case to its position before the former trial.  
Tex. R. App. P.
 21.9.  Therefore, the appeal has become moot, and on our own motion we dismiss the appeal as moot.  

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DO NOT PUBLISH

Tex. R. App. P. 
 47.2(b)



DELIVERED:  October 9, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.